Circuit Court for Prince George’s County
Case No. CT170050X
                                                          REPORTED

                                            IN THE COURT OF SPECIAL APPEALS

                                                        OF MARYLAND

                                                            No. 257

                                                     September Term, 2017

                                           ______________________________________


                                                   STATE OF MARYLAND

                                                               v.

                                                    DANIEL A. PAYNTER

                                           ______________________________________

                                                Eyler, Deborah S.
                                                Beachley,
                                                Moylan, Charles E., Jr.,
                                                 (Senior Judge, Specially Assigned),

                                                             JJ.
                                           ______________________________________

                                                     Opinion by Moylan, J.
                                           ______________________________________

                                                Filed: September 28, 2017
       Circumstances frequently result in the police having to impound a citizen’s

automobile. For the mutual benefit of police and citizen alike, such impounding will

routinely be accompanied by an inventorying of the contents of the automobile. This

procedure is not necessarily a part of an adversarial “cops and robbers” scenario in a typical

criminal investigation and trial. It may be, rather, what the Supreme Court has

characterized as a “community caretaking function.” Cady v. Dombrowski, 413 U.S. 433,

441, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973):

       Local police officers . . . frequently investigate vehicle accidents in which
       there is no claim of criminal liability and engage in what, for want of a better
       term, may be described as community caretaking functions, totally divorced
       from the detection, investigation, or acquisition of evidence relating to the
       violation of a criminal statute.

(Emphasis supplied).

       Courts, therefore, must scrupulously forbear from reflexively looking upon this

neutral police function with cynical disdain and must refrain from cavalierly dismissing

such police behavior as presumptively a subterfuge. A modicum of trust would be more

appropriate.

                                    The Present Case

       The appellee, Daniel A. Paynter, was indicted in Prince George’s County on January

12, 2017 for the possession of marijuana with the intent to distribute and related offenses.

He moved to have the physical evidence suppressed because of an alleged violation of the

Fourth Amendment. On March 24, 2017, the court granted the motion to suppress.
                            The State’s Interlocutory Appeal

        The State filed a timely appeal on April 3, 2017. The appeal is authorized by

Maryland Code, Courts and Judicial Proceedings Article, § 12-302(c)(4). Pertinent are

subsections (c)(4)(iii) and (iv):

                (iii) Before taking the appeal, the State shall certify to the court that
        the appeal is not taken for purposes of delay and that the evidence excluded
        or the property required to be returned is substantial proof of a material fact
        in the proceeding. The appeal shall be heard and the decision rendered within
        120 days of the time that the record on appeal is filed in the appellate court.
        Otherwise, the decision of the trial court shall be final.

               (iv) Except in a homicide case, if the State appeals on the basis of this
        paragraph, and if on final appeal the decision of the trial court is affirmed,
        the charges against the defendant shall be dismissed in the case from which
        the appeal was taken. In that case, the State may not prosecute the defendant
        on those specific charges or on any other related charges arising out of the
        same incident.

(Emphasis supplied).

        The record was filed with this Court on June 8, 2017. Accordingly, our decision

must be rendered no later than October 5, 2017. We heard oral argument on September 5,

2017.

                                    The Facts In A Nutshell

        Other than being a routine traffic stop, the case against the appellee did not begin in

any sense as a criminal investigation. On December 13, 2016, Officer Donald Rohsner was

on routine traffic duty, using radar to look for speeding violations in the 800 block of Talbot

Avenue in Laurel. He observed the appellee’s white 2014 Chevrolet Impala traveling at “a

speed of 50” in a clearly marked “30 mile per hour zone.” He initiated a stop of the vehicle



                                               2
and relayed the information about the car to “police dispatch.” The appellee was the

vehicle’s driver and sole occupant.

       Officer Rohsner ran the appellee’s information through the Laurel Police

Department’s communication system and was informed that the appellee’s driver’s license

was “suspended.” When the officer further checked the registration status of the vehicle

itself, he learned “that the tags were suspended through the Motor Vehicle Administration

(M.V.A.) and that they were to be – there was a pick-up order on them, which means we

must remove them and take them – put them into evidence so the vehicle did not have

tags.” During the stop, Officer Rohsner received a further dispatch that “said 10–0, possibly

armed, which is a caution code that he was possibly armed.” Based on that cautionary alert,

“you would want to have a secondary officer for safety purposes.”

       Officer Nicholas Cahill responded to the traffic stop as that secondary officer.

Officer Cahill, who also testified, confirmed that when the police encounter a “pick-up

order,” they “have to take the tags off the vehicle and we return them to the M.V.A.”

Officer Cahill went on to describe the written and established procedure of the Laurel

Police Department with respect to inventories. He submitted the printed seven-page policy

of the Department as State’s Exhibit 1. He further testified that he had received “field

training” on the proper implementation of the inventory procedure. He explained that the

“purpose of an inventory search is to document all items in the vehicle, high value, anything

you deem might be in the vehicle that needs to be inventoried.” His direct examination

pointed out:



                                             3
      Q.    Okay. You indicated that [in] your inventory policy, you search for
      valuables.

      A.       Correct.

      Q.       What -- what constitutes a valuable item in your --

      A.     It could be a cell phone, hum, any debit cards, money left in the
      vehicle, clothing, tools.

      Q.     Okay. How do you acquire -- which items you encounter during an
      inventory search would require safekeeping?

      A.     We don’t take anything for safekeeping. We will usually just leave
      that valuable in the vehicle. Hum, and it will stay in the vehicle while it’s
      impounded.

There was no cross-examination.

      Officer Cahill testified that he would routinely search the glove compartment, the

central console area, and the trunk because that is where valuables would likely be found.

Officer Cahill went on to explain that the general orders of the Laurel Police Department

governing inventories require the use of a motor vehicle tow report form. A copy of that

tow report was offered and admitted as State’s Exhibit 2. On that form, the inventory in

this case listed “a blue iPhone in the center console” and “seven Mac computers in the

trunk of the car.” In the course of making the inventory, the police also discovered and

seized 51 grams of marijuana.

      An overview of the suppression hearing is significant. The appellee did not testify

and offered neither witnesses nor evidence on his motion to suppress. With respect to the

two officers called by the State, the appellee asked not a single question by way of cross-

examination.


                                             4
       The appellee’s argument before the suppression hearing judge referred to Officer

Rohsner’s body camera which recorded his inventory searching. It showed three pairs of

tennis shoes, a spare tire, a jack, and jumper cables that were not listed as part of the

inventory. The appellee’s argument was that the inventory was thereby flawed because it

failed to include all items found in the car.1 Logically implicit in such an argument is that

such a subsequent failure to fill out the inventory listing with the requisite completeness

would date back to invalidate the earlier discovery of the items to be inventoried. The

search for the items, of course, was already fait accompli when the inventorying officer

first puts pen to paper. In extremely summary terms, however, the trial judge’s ruling

bought the appellee’s argument:

       What the video makes clear is that what the police conducted is not an
       inventory, because an inventory lists everything that is and is not based on a
       subjective criteria as to what is quote valuable, unquote. The motion to
       suppress is granted as to the contents of the trunk.

(Emphasis supplied). That is the sum total of the ruling. That is the ultimate constitutional

ruling that we shall examine de novo.




       1
         The footage taken by Officer Cahill’s body camera of the inventory search was
introduced by the State as State’s Exhibit 3. Paradoxically, the appellee uses this footage
as a part of the inventory. It is the only evidence there is of the “other items” that the
appellee claims were not inventoried. If what is shown on the film is efficacious to support
the appellee’s appellate argument, as indeed it was to support the appellee’s successful
argument at the suppression hearing, then what prejudice has the appellee suffered? Would
not the same film of the inventory search be equally efficacious to support a hypothetical
claim of theft that the appellee might bring against the police department? Would it not
thereby serve to support all of the community caretaking purposes that the inventory of the
contents of the impounded vehicle was devised to serve? What then, if anything, is
missing? If it looks like a duck and quacks like a duck . . . .
                                             5
                   The Supreme Court And Inventory Searches

       To keep a proper sense of precedential proportion, we note that we are dealing, of

course, with Fourth Amendment constitutional law. The Maryland opinions, which the

appellee seems to argue almost exclusively, are but implementary and/or descriptive of that

Fourth Amendment law. They are not themselves the core law to be applied. Whenever

lawyers start cherry-picking phrases from random cases (as inevitably they must), it is

always healthy to be able to go back to the original source instead of relying too heavily

on subsequent glosses on that original source. It is always advisable to be cautious when

using secondary sources. As a word is changed here or an emphasis is added there in

making a gloss, and then a gloss upon a gloss, it is easy for the gloss to stray from the

original message. If you want to know what South Dakota v. Opperman holds, therefore,

read South Dakota v. Opperman.

       For the law governing the inventorying by the police of the contents of an

automobile about to be impounded, the original source is South Dakota v. Opperman, 428
U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976). It was and it remains the Fourth

Amendment pole star. In Opperman, as here, the police determined that the vehicle in

question would be towed to the impounding lot because of a violation of the traffic

(parking) law. It had been illegally parked for a number of hours in a restricted zone. As in

the present case, no crime other than the illegal parking itself was even suspected. The

officer unlocked the car and, “using a standard inventory form pursuant to standard police

procedures,” inventoried the contents of the automobile, “including the contents of the



                                             6
glove compartment which was unlocked.” 428 U.S. at 366. In a plastic bag in the glove

compartment, the police found and seized marijuana.

       Opperman’s motion to suppress the marijuana on the basis of a Fourth Amendment

violation was denied and he was convicted of unlawful possession. The Supreme Court of

South Dakota, however, reversed the conviction, holding that there had been a Fourth

Amendment violation. On that issue, the Supreme Court of the United States then reversed

the Supreme Court of South Dakota. The opinion of the United States Supreme Court

indisputably placed the phenomenon of the inventory “search” in an essentially non-

investigative context, referring to it expressly as a “caretaking procedure.”

              When vehicles are impounded, local police departments generally
       follow a routine practice of securing and inventorying the automobiles’
       contents. These procedures developed in response to three distinct needs: the
       protection of the owner’s property while it remains in police custody . . . ;
       the protection the police against claims or disputes over lost or stolen
       property . . . ; and the protection of the police from potential danger . . . . The
       practice has been viewed as essential to respond to incidents of theft or
       vandalism.

       ....

               These caretaking procedures have almost uniformly been upheld by
       the state courts, which by virtue of the localized nature of traffic regulation
       have had considerable occasion to deal with the issue. Applying the Fourth
       Amendment standard of “reasonableness,” the state courts have
       overwhelmingly concluded that, even if an inventory is characterized as a
       “search,” the intrusion is constitutionally permissible.
428 U.S. at 369–71 (emphasis supplied).

       This larger philosophical overview of inventorying is important in this case because

the appellee, in attempting to erect a procedural obstacle course, is trivializing the

phenomenon. The appellee essentially begins with the notion that police credibility is

                                               7
inherently suspect and that the officer must pass a series of procedural tests in order to

prove his bona fides. South Dakota v. Opperman itself gives off no such emanations.

      In holding that the inventory “search” in that case did not violate the Fourth

Amendment, Opperman set out two basic requirements. The first is that the police must be

lawfully entitled to impound or otherwise to exert custody over the vehicle.

             The Vermillion police were indisputably engaged in a caretaking
      search of a lawfully impounded automobile. . . . The inventory was
      conducted only after the car had been impounded for multiple parking
      violations.
428 U.S. at 375 (emphasis supplied).

      The second requirement is that the inventorying must be conducted pursuant to

“standard police procedure.”

      [W]e conclude that in following standard police procedures, prevailing
      throughout the country and approved by the overwhelming majority of
      courts, the conduct of the police was not “unreasonable” under the Fourth
      Amendment.
428 U.S. at 376 (emphasis supplied).

      In Illinois v. Lafayette, 462 U.S. 640, 103 S. Ct. 2605, 77 L. Ed. 2d 65 (1983), the

inventory search before the Court was not of an automobile but of a shoulder bag carried

by a defendant as he was arrested and subsequently brought into the station house. In

inventorying the contents of the bag, the police discovered amphetamine pills inside a

cigarette case. The most important message of the Lafayette opinion is that in carrying out

the inventory process, the police are not required to find and to use the “least intrusive

manner.” Chief Justice Burger, writing for the Court, explained:



                                            8
              The Illinois court held that the search of respondent’s shoulder bag
       was unreasonable because “preservation of the defendant’s property and
       protection of police from claims of lost or stolen property, ‘could have been
       achieved in a less intrusive manner.’[”]

       ....

       Perhaps so, but the real question is not what “could have been achieved,” but
       whether the Fourth Amendment requires such steps; it is not our function to
       write a manual on administering routine, neutral procedures of the
       stationhouse. Our role is to assure against violations of the Constitution.

             The reasonableness of any particular governmental activity does not
       necessarily or invariably turn on the existence of alternative “less intrusive”
       means.
462 U.S. at 647 (emphasis supplied).

       The Court admonished that this is a practical matter not calling for too demanding

a case of perfection.

              Even if less intrusive means existed of protecting some particular
       types of property, it would be unreasonable to expect police officers in the
       everyday course of business to make fine and subtle distinctions in deciding
       which containers or items may be searched and which must be sealed as a
       unit.
462 U.S. at 648 (emphasis supplied).

       Eleven years after South Dakota v. Opperman, Colorado v. Bertine, 479 U.S. 367,

107 S. Ct. 738, 93 L. Ed. 2d 739 (1987), reaffirmed Opperman’s basic attitude toward

inventory searches. A Colorado police officer had arrested Bertine for driving his van under

the influence of alcohol. Just before a tow truck arrived to take the van to an impounding

lot, one of the officers, in accordance with local police procedure, inventoried the van’s

contents. The inventorying required opening a closed backpack which was found directly



                                             9
behind the front seat of the van. The backpack contained a mare’s nest of drugs and

contraband.

      Inside the pack, the officer observed a nylon bag containing metal canisters.
      Opening the canisters, the officer discovered that they contained cocaine,
      methaqualone tablets, cocaine paraphernalia, and $700 in cash. In an outside
      zippered pouch of the backpack, he also found $210 in cash in a sealed
      envelope.
479 U.S. at 369.

      Albeit noting that the inventory was performed in a “somewhat slipshod” manner,

the trial court nonetheless ruled that the Fourth Amendment had not been violated. It

nonetheless suppressed the evidence, ruling that the Colorado constitution had been

violated, even if the United States Constitution had not been. The Supreme Court of

Colorado affirmed the suppression, but on different grounds. It based its decision on its

belief that the federal Fourth Amendment had been violated. In reversing the Colorado

holding, the United States Supreme Court’s opinion reaffirmed its earlier decision in

Opperman.

      We found that inventory procedures serve to protect an owner’s property
      while it is in the custody of the police, to insure against claims of lost, stolen,
      or vandalized property, and to guard the police from danger. In light of these
      strong governmental interests and the diminished expectation of privacy in
      an automobile, we upheld the search. In reaching this decision, we observed
      that our cases accorded deference to police caretaking procedures designed
      to secure and protect vehicles and their contents within police custody.
479 U.S. at 372 (emphasis supplied).

      One reason the Colorado Supreme Court had found the inventory unconstitutional

was because the police had not explored with Bertine the possibility of making other

arrangements for the safekeeping of his property.

                                              10
             The Supreme Court of Colorado also expressed the view that the
      search in this case was unreasonable because Bertine’s van was towed to a
      secure, lighted facility and because Bertine himself could have been offered
      the opportunity to make other arrangements for the safekeeping of his
      property.
479 U.S. at 373 (emphasis supplied). The appellee makes just such an argument in this

case. Chief Justice Rehnquist’s opinion to the contrary then emphasized:

      We conclude that here, as in Lafayette, reasonable police regulations relating
      to inventory procedures administered in good faith satisfy the Fourth
      Amendment, even though courts might as a matter of hindsight be able to
      devise equally reasonable rules requiring a different procedure.
479 U.S. at 374 (emphasis supplied).

      The Supreme Court also rejected Bertine’s argument that the inventory was fatally

flawed because the police had been left with too much discretion.

              Bertine finally argues that the inventory search of his van was
      unconstitutional because departmental regulations gave the police officers
      discretion to choose between impounding his van and parking and locking it
      in a public parking place. The Supreme Court of Colorado did not rely on
      this argument in reaching its conclusion, and we reject it. Nothing
      in Opperman or Lafayette prohibits the exercise of police discretion so long
      as that discretion is exercised according to standard criteria and on the basis
      of something other than suspicion of evidence of criminal activity. Here, the
      discretion afforded the Boulder police was exercised in light of standardized
      criteria, related to the feasibility and appropriateness of parking and locking
      a vehicle rather than impounding it.
479 U.S. at 375–76 (emphasis supplied).

      In Colorado v. Bertine, 479 U.S. at 376, the concurring opinion of Justice Blackmun,

joined by Justice Powell and Justice O’Connor, stressed the importance of conducting an

inventory “only pursuant to standardized police procedures.”




                                            11
       I join the Court’s opinion, but write separately to underscore the importance
       of having such inventories conducted only pursuant to standardized police
       procedures.
479 U.S. at 376 (emphasis supplied).

       In Florida v. Wells, 495 U.S. 1, 110 S. Ct. 1632, 109 L. Ed. 2d 1 (1990), the

defendant was stopped by the Florida Highway Patrol for speeding and was then arrested

for driving under the influence of alcohol. His car was impounded. The preliminary

inventory search turned up two marijuana cigarette butts in an ashtray and a locked suitcase

in the trunk. The suitcase was forced open and was found to contain a garbage bag

containing a considerable amount of marijuana. The Florida Court of Appeals and then the

Supreme Court of Florida held that the opening of the locked suitcase, in the total absence

of any standardized policy controlling such a search, was a violation of the Fourth

Amendment. The United States Supreme Court agreed and affirmed.

       Speaking through Chief Justice Rehnquist, the Supreme Court held that the violation

occurred when, in the course of an otherwise proper inventory, the police opened a locked

suitcase in the total absence of any policy with respect to closed containers.

       [T]he Florida Highway Patrol had no policy whatever with respect to the
       opening of closed containers encountered during an inventory search. We
       hold that absent such a policy, the instant search was not sufficiently
       regulated to satisfy the Fourth Amendment and that the marijuana which was
       found in the suitcase, therefore, was properly suppressed by the Supreme
       Court of Florida.
495 U.S. at 4–5 (emphasis supplied).

       The holding was not that the controlling policy must contain one of the binary

commands that all locked containers may always be searched or that no locked containers


                                             12
may ever be searched. There must be an express policy, however, and some guidelines

must be provided to constrain police discrimination.

       A police officer may be allowed sufficient latitude to determine whether a
       particular container should or should not be opened in light of the nature of
       the search and characteristics of the container itself. Thus, while policies of
       opening all containers or of opening no containers are unquestionably
       permissible, it would be equally permissible, for example, to allow the
       opening of closed containers whose contents officers determine they are
       unable to ascertain from examining the containers’ exteriors. The allowance
       of the exercise of judgment based on concerns related to the purposes of an
       inventory search does not violate the Fourth Amendment.
495 U.S. at 4 (emphasis supplied).

                             Where Are We Analytically?

       The recurring theme of the Supreme Court, from South Dakota v. Opperman

through Florida v. Wells, is that an inventory search is normally a non-investigatory

community caretaking function. How, then, does such non-investigatory behavior fit into

our more familiar framework of Fourth Amendment analysis? In terms of constitutional

algebra, something discovered in the inventory search may trigger the Plain View Doctrine.

Analytically, the initial non-investigatory inventory search would qualify as a prior valid

intrusion, a critical element of the Plain View Doctrine. When evidence is then spotted in

plain view, with the requisite probable cause to believe that it is evidence, a Plain View

Doctrine warrantless seizure is quintessentially reasonable. Coolidge v. New Hampshire,

403 U.S. 443, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971); Arizona v. Hicks, 480 U.S. 321,

107 S. Ct. 1149, 94 L. Ed. 2d 347 (1987).

       From the very beginning of this period of constitutional development, on the other

hand, the recurring and persistent theme of the dissenting voices has been the fear that the

                                             13
police will use the ostensibly non-investigatory search as a subterfuge to make

investigatory searches that would otherwise be forbidden. The critical question, therefore,

becomes that of “Whether the prior intrusion that leads to the plain view of the evidence

is, in truth, a prior VALID intrusion?” For the criminal defendant, the instinctive response

is to cry “Subterfuge!” The tactical consequences of that instinct have been to come up

with as many attacks as possible on the integrity of the inventory. For inventory searches

generally, we are called upon to determine whether the ostensibly prior valid intrusion was,

indeed, VALID.

       In terms of careful and precise analysis, moreover, footnote 6 of the Opperman

opinion, 428 U.S. at 370 n.6, also raises an interesting question with respect to the

constitutional algebra. It carefully points out that an inventory “search,” in terms of analytic

clarity, may not be a “search” within the contemplation of the Fourth Amendment at all. It

may not be analytically precise, therefore, to call the inventory an exception to or an

exemption from the warrant requirement, because the entire warrant requirement (along

with all of its exceptions) relates to criminal investigations and depends upon probable

cause. The true inventory, by contrast, has nothing to do with either. It is probably more

analytically correct, therefore, to think of the inventory as an instance of the “Fourth

Amendment Inapplicable” rather than as an instance of the “Fourth Amendment Satisfied.”

In Opperman, however, the petitioner did not pursue this line of reasoning and the Supreme

Court was not required to pursue the matter further. The very insightful footnote, however,

reads in its entirety:



                                              14
              Given the benign noncriminal context of the intrusion, see Wyman v.
       James, 400 U.S. 309, 317, 91 S. Ct. 381, 385, 27 L. Ed. 2d 408 (1971), some
       courts have concluded that an inventory does not constitute a search for
       Fourth Amendment purposes. See e. g., People v. Sullivan, supra, 29
       N.Y.2d, at 77, 323 N.Y.S.2d, at 952, 272 N.E.2d, at 469; People v. Willis, 46
Mich. App. 436, 208 N.W.2d 204 (1973); State v. Wallen, 185 Neb. 44, 49-
       50, 173 N.W.2d 372, 376, cert. denied, 399 U.S. 912, 90 S. Ct. 2211, 26 L.
       Ed. 2d 568 (1970). Other courts have expressed doubts as to whether the
       intrusion is classifiable as a search. State v. All, 17 N.C. App. 284, 286, 193
S.E.2d 770, 772, cert. denied, 414 U.S. 866, 94 S. Ct. 51, 38 L. Ed. 2d 85
       (1973). Petitioner, however, has expressly abandoned the contention that the
       inventory in this case is exempt from the Fourth Amendment standard of
       reasonableness.

(Emphasis supplied).

                               The Maryland Reception

       Six months after South Dakota v. Opperman was decided, this Court recognized it

and applied it in Duncan and Smith v. State, 34 Md. App. 267, 366 A.2d 1058 (1976). We

affirmed the denial of the defendant’s suppression motions on two grounds: 1) that the

inventory search of an automobile was proper, and 2) that the defendants had abandoned

the automobile in question. In affirming the decision of this Court in Duncan and Smith v.

State, 281 Md. 247, 378 A.2d 1108 (1977), the Court of Appeals did not agree with our

decision that, on the facts of the case, the decision to inventory had been made in good

faith, but it did agree that the defendants had abandoned the automobile and, therefore had

no standing to object. The opinion of Judge Orth, however, fully accepted the new Supreme

Court law.

               Despite the narrowness of the Opperman holding, necessarily
       restricted to the facts of that case, there emerges from the Court’s opinion a
       doctrine, viable even though not fully developed, which permits as
       reasonable by Fourth Amendment standards, the inventory search of an
       automobile under certain conditions.

                                             15
281 Md. at 258–59 (emphasis supplied). From the beginning, Maryland recognized that

the two key requirements of that new doctrine are 1) that the vehicle be lawfully in police

custody and 2) that the inventory be done “pursuant to standard police procedure.”

       We find the present stage of the doctrine to be that the police may, without
       regard to probable cause, and, thus, absent a warrant, constitutionally enter
       an automobile and unlocked compartments therein, and inventory and seize
       articles found, provided the vehicle had been otherwise legally taken into
       police custody and the inventorying was pursuant to a standard police
       procedure.
281 Md. at 259 (emphasis supplied).

       More recent decades have seen the appearance of three prominent Maryland

appellate opinions on the subject of inventory searches: Briscoe v. State, 422 Md. 384, 30
A.3d 870 (2011), from the Court of Appeals and both Sellman v. State, 152 Md. App. 1,

828 A.2d 803 (2003), and Thompson v. State, 192 Md. App. 653, 995 A.2d 1030 (2010),

from this Court. In two of those cases, the police ran afoul of the qualifying requirement

so heavily stressed by the Supreme Court in Florida v. Wells, to wit, that the inventory

search be carried out pursuant to standardized policy.

       In Briscoe, a minivan was initially stopped because its taillight was not illuminated.

Briscoe, the driver, could not produce a driver’s license. A radio check revealed that his

driver’s license had been suspended and that there was, moreover, an open warrant for his

arrest. Accordingly, the police decided to have the minivan towed to the “City yard.” An

inventory search of the minivan’s contents revealed a handgun in the glove compartment

as well as several vials of cocaine near the steering wheel and in the center console.



                                             16
Significantly, however, the police produced no evidence with respect to a standardized

Police Department policy or procedure on the subject of inventorying.

       Neither did the State introduce any evidence of a Baltimore City Police
       Department policy or procedure regarding inventory searches.
422 Md. at 393.

       Judge (later Chief Judge) Barbera’s opinion for the Court of Appeals began its

analysis by stressing again the two key requirements of a constitutional inventory.

       Pursuant to this well-defined exception to the warrant requirement, a search
       of a vehicle for the purpose of itemizing the property therein is constitutional,
       so long as the vehicle is in lawful police custody at the time of the search and
       the search is carried out pursuant to “standardized criteria or [an] established
       routine” established by the law enforcement agency.
422 Md. at 397 (emphasis supplied).

       Judge Barbera’s opinion pointed to the Supreme Court’s unequivocal message in

Florida v. Wells:

              The Court agreed with Wells that the search of the locked suitcase
       could not be upheld as an inventory search, because “the record contained no
       evidence of any Highway Patrol policy on the opening of closed containers
       found during inventory searches.”

       ....

       Consequently, the Court held that the search “was not sufficiently regulated
       to satisfy the Fourth Amendment[.]”
422 Md. at 399 (emphasis supplied).

       In the absence of any evidence whatsoever of a standardized police policy, the

inventory search in Briscoe could not pass Fourth Amendment muster.

             The case at bar suffers from the same lack of evidence in the record
       of a Baltimore City Police Department policy concerning the opening of

                                              17
       locked containers during an inventory search. In the absence of evidence that
       such a policy existed, it is impossible to distinguish a valid inventory search
       from a general investigatory search.

Id. (emphasis supplied).

       Precisely the same flaw had invalidated an earlier inventory search in Sellman v.

State. The defendant there had had his “hatchback” vehicle stopped on a highway “with

blue front signal lights and a cracked windshield, both in violation of the Maryland

Transportation Code.” 152 Md. App. at 6. Sellman was the driver and sole occupant. He

acknowledged to the traffic officer that his driver’s license had been suspended. He could

not produce a registration card. A records check showed that the license had been

suspended in 1992, revoked in 1993, and that it remained revoked. The officer also learned

that there was a “pickup order” for the car and, as in the present case, an order to secure

the tags.

       The officer arrested Sellman and called for a tow truck. An inventory search of the

vehicle revealed a red nylon bag in the hatchback area containing a handgun and a glassine

bag containing 24.34 grams of marijuana. The trial court denied the motion to suppress the

physical evidence. Defense counsel acknowledged that there was justification for an

inventory but pointed out that the State had failed to show any “general administrative

procedure in that regard.” Judge Deborah Eyler’s opinion for the Court of Special Appeals

thoroughly reviewed South Dakota v. Opperman, Illinois v. Lafayette, Colorado v. Bertine,

and Florida v. Wells. Her opinion stressed the necessity for evidence of a standard

established police policy and the fatal lack of it in the Sellman case itself.



                                              18
      The Supreme Court cases make clear that to ensure that ulterior investigatory
      motives are not at play an inventory search must at a bare minimum be a
      search of lawfully detained property carried out by a police officer in
      accordance with standard policies established by the officer’s law
      enforcement agency. Without the existence of a standard policy, an officer’s
      actions in conducting the search are not sufficiently regulated to assure that
      the search is in furtherance of legitimate police caretaking functions,
      unrelated to the existence vel non of probable cause, and not in furtherance
      of the officer’s own investigatory motives.

             In the case at bar, the State did not present any evidence of the
      existence of a standard inventory search policy.
152 Md. App. at 21 (emphasis supplied).

      There not only must be such a policy. There must also be evidence of such a policy

presented to the suppression hearing judge. Judge Eyler stressed the indispensability of

such evidence.

      While in argument the prosecutor made reference to Anne Arundel County’s
      having a policy that all vehicles subject to being towed are to be searched,
      and while such a policy may exist (and may even have been known by the
      trial judge to exist), we must base our decision on the evidence actually
      presented at trial. There was no evidence of any standardized policy, rule, or
      regulation of any sort governing inventory searches by Anne Arundel County
      police officers; and there was no evidence that Officer Novotny carried out
      his search in accordance with any such policy.
152 Md. App. at 21–22 (emphasis supplied).

      The mere absence of subterfuge is not enough. There must still be affirmative

evidence of a policy.

             We agree with the State that the facts in evidence do not point in the
      direction of a pretextual search. Nevertheless, as we have explained, the
      Supreme Court case law requires that, for a search to in fact be a valid
      inventory search in the eyes of Fourth Amendment law, there must be proof
      that the search was carried out pursuant to an existing policy regulating
      police inventory searches. That evidence is essential to establishing the
      inventory search exception, regardless of whether the total circumstances

                                           19
       seem more consistent with the search’s having been performed for a
       community caretaking purpose than for an investigatory purpose.
152 Md. App. at 23 (emphasis supplied).

       Judge Wright’s opinion for this Court in Thompson v. State strongly supports the

State’s position. At approximately three o’clock in the morning, a Baltimore County police

officer noticed a green Lexus in the area of Route 40 and Frederick Road and decided to

run a records check on the vehicle’s license tag. When the M.V.A. indicated that it could

not find a registration for the vehicle, Officer Brown stopped the vehicle. The appellant,

Jeffrey Thompson, was unable to produce a driver’s license or other state identification.

Thompson attempted to produce various insurance documents to prove that the car was

properly registered, but the documents referred, counterproductively, to not one, but three

different vehicle identification numbers (VINs). Officer Brown testified that that led him

to suspect some sort of fraud.

       The officer arrested Thompson for “failure to provide sufficient identification.”

Officer Brown also called a towing company to impound the vehicle. In the course of a

routine inventory search, the officer recovered a nine millimeter pistol in a book bag in the

trunk of the car. Before this Court, Thompson argued that his arrest was unlawful and that

the gun produced in the search that followed was the fruit of the poisonous tree.

       The opinion of this Court acknowledged that the arrest issue was a very close

question but that it was unnecessary to decide it because of the State’s alternative theory

of the case.

       Alternatively, the State suggests that the recovery of the handgun occurred
       during a lawful inventory search. We agree with the State’s latter rationale

                                             20
      and will affirm the motion court’s ruling because it is clear that the vehicle
      had to be impounded regardless of whether there was probable cause to arrest
      appellant in this case.
192 Md. App. at 666 (emphasis supplied).

      Judge Wright’s opinion explained that even if, arguendo, the arrest had been illegal,

the unregistered car would have to have been impounded in any event and the attendant

inventory would inevitably have led to the discovery of the gun.

      [E]ven if appellant’s arrest was illegal, the removal of the unregistered
      vehicle from the custody of an unlicensed driver was not illegal, and the
      handgun would have inevitably been discovered during the subsequent
      lawful inventory search of the vehicle.
192 Md. App. at 669 (emphasis supplied).

      The impounding of the vehicle, moreover, was perfectly proper.

              From this, we conclude that it was reasonable for the police to seize
      the vehicle that appellant was driving based on the totality of the
      circumstances, including the lack of proper registration, the conflicting
      VINs, appellant’s failure to provide license information on demand, and the
      fact that appellant’s passenger was no longer on the scene and available to
      drive the vehicle. Further, this record establishes that the inventory was
      performed in accordance with standardized written procedures of the
      Baltimore County Police Department. The handgun, as well as appellant’s
      identification, located together in a book bag in the trunk of the vehicle, were
      properly recovered during an inventory search.
192 Md. App. at 672–73 (emphasis supplied).

      Even had Thompson’s arrest been unlawful, the inevitable discovery exemption

from the fruit of the poisonous tree doctrine would have precluded the suppression of the

gun found in the inventory search of a properly impounded vehicle.

      [R]egardless of whether appellant was lawfully arrested, the handgun would
      have inevitably been discovered by a later inventory search pursuant to
      standardized police procedures. The motion was properly denied.

                                            21
192 Md. App. at 673 (emphasis supplied).

                       Lawful Police Custody Of The Vehicle

       Of the two cardinal requirements for a valid inventory search that have been

consistently stressed by the four salient Supreme Court opinions and by the appellate

caselaw of Maryland alike, the first is that the vehicle to be inventoried must be in the

lawful custody of the police. In this case, that fact was indisputably established.

       The stopping officer was on standard highway patrol duty, manning the radar from

a fixed position, when he stopped the appellee for doing 50 miles per hour in a 30 mile per

hour zone. The appellee was the only occupant of the car. A radio check revealed that the

appellee’s driver’s license had been suspended. The appellee himself, therefore, would not

have been allowed to drive the car away. In checking the registration status of the vehicle,

the officer further learned that the Motor Vehicle Administration had suspended the tags

and that there was a pick-up order for them. As a back-up officer testified, when the officers

encounter a “pick-up order,” they have to “take the tags off the vehicle and we return them

to the M.V.A.” In this case, no one, therefore, would have been allowed to drive that

“untagged” automobile away from the 800 block of Talbot Avenue in Laurel.

       The appellee does not even argue that his vehicle was not in lawful police custody.

The suppression hearing court made no finding that the car was not in lawful police

custody. We hold that this key requirement was incontestably satisfied.

       The appellee nevertheless argues that the police were not authorized to tow the car

because they did not exhaust all alternatives to towing. The caselaw makes clear, however,


                                             22
that such an exhaustion of alternatives is not required. In United States v. Williams, 777
F.3d 1013 (8th Cir. 2015), the argument mirrored the one the appellee mounts in this case.

In refuting it, the United States Court of Appeals for the Eighth Circuit had no difficulty in

holding:

       [H]e argues that Officer Loftis’s original decision to impound his vehicle,
       which then led to the search, was unlawful.

               The Tow Policy leaves it up to an officer’s discretion whether to tow
       a vehicle after an arrest. “The Fourth Amendment permits exercise of such
       discretion . . . ‘so long as that discretion is exercised according to standard
       criteria . . . other than suspicion of evidence of criminal activity.’” . . . These
       standardized criteria, however, do not need to be part of the written policy
       itself, so long as “the officer’s residual judgment is exercised based on
       legitimate concerns related to the purposes of an impoundment.” . . . “[A]n
       impoundment policy may allow some latitude and exercise of judgment by a
       police officer . . . .”
777 F.3d at 1016 (emphasis supplied).

       The appellee here also specifically claims that the car’s lawful owner, his mother,

should have been notified and given a voice in deciding how to get the car off of Talbot

Avenue. Precisely that argument was made to the 8th Circuit in United States v. Arrocha,

713 F.3d 1159 (8th Cir. 2013). The Eighth Circuit held:

       “Nothing in the Fourth Amendment requires a police department to allow an
       arrested person to arrange for another person to pick up his car to avoid
       impoundment and inventory.”
713 F.3d at 1164.

                               Standardized Police Policy

       The second of the cardinal requirements for a valid inventory search is that such a

search must be carried out pursuant to a standardized police policy. In this case, that


                                               23
requirement was abundantly satisfied. The Laurel Police Department has a seven-page

General Order, issued on May 6, 2014, dealing with “Motor Vehicle Impounding.” Sect.

4/308.20 D. Impound and Release Procedure b. provides:

       The contents of all impounded vehicles shall be inventoried and listed on a
       Motor Vehicle Tow Report.

That entire General Order was introduced at the suppression hearing as State’s Exhibit 1.

The Tow Report that, inter alia, listed the items recorded pursuant to the inventory, was

also introduced at the suppression hearing as State’s Exhibit 2. In addition to the

documentary evidence, Officer Cahill testified about his department’s inventory policy,

about his familiarity with it, and about his “field training” with respect to the proper

implementation of the inventory procedure.

       At the suppression hearing, defense counsel did not argue that the police did not

have an inventory policy. Defense counsel does not now contend that the General Order

was inadequate in any way. We hold that this policy requirement was abundantly satisfied.

                       Of Spare Tires, Jacks, And Oily Rags

       With the appellee’s acknowledgement that the two key requirements for a

constitutional inventory search have been satisfied, what back-up contentions remain to

give us pause? As the appellee nips away at the heels of this inventory search, he raises

several protests about the manner in which the inventory was executed. The legal theory

he advances seems to be that even if an inventory search is initially justified, any

imperfection in the later execution of the listing process may date back and invalidate the

earlier search.


                                             24
       The appellee’s major subcontention in this regard concerns the making of the

inventory list. The tow report that was State’s Exhibit 2 listed the significant or valuable

contents of the appellee’s car as “a blue iPhone in the center console” and “seven Mac

computers in the trunk of the car.” A body camera, worn by Officer Cahill as he made the

inventory search, also shows that, albeit unlisted, there were also in the trunk a spare tire,

a jack, jumper cables, and three pairs of tennis shoes.

       It is the appellee’s argument that the inventory list is, therefore, fatally incomplete

and that this imperfection in the listing should date back and, as a matter of law, invalidate

the inventory search that preceded it. This clearly seems to have been the rationale accepted

by the suppression hearing judge in ruling that the inventory search was unconstitutional.

As the judge ruled, “[W]hat the police conducted is not an inventory, because an inventory

lists everything.” None of the Supreme Court opinions or the major Maryland opinions on

the subject, however, has remotely alluded to any such an invalidating principle, and we

are not, as a matter of first impression, about to proclaim such a proposition here.

       There would be all sorts of problems with such a rule. Both the appellee and the

suppression hearing judge seem to have conflated the inventory searching, on the one hand,

and the inventory listing, on the other hand, into a single indivisible and contemporaneous

act. They are, however, two acts, separate and sequential. The inventory searching is

already a fait accompli when the inventory listing commences. When contraband or other

evidence of crime is revealed in the course of the inventory search, the Plain View Doctrine

is complete within the blink of the officer’s eye. A later event, the making of the list, will

not retroactively date back and make the prior valid intrusion invalid. For the appellee and

                                             25
the suppression hearing judge to have ignored this sequence was, at least in microcosm, to

rewrite history. It does not logically follow.

       On the other hand, even if some later imperfection in the making of the inventory

list will not, as a matter of law, automatically invalidate what preceded the imperfection, it

may, as an alternative theory of relevance, at least be evidence that the searching officer

was insincere in his earlier protestations of non-investigative purpose in conducting the

search. Subsequent events may, after all, throw light on earlier motivation. At the

suppression hearing, of course, there was neither argument nor discussion about such a

theory and there was no finding of fact by the judge in that regard. Maybe the officer who

is more obsessive about making an exhaustive list will be less likely to have been insincere

about his searching motives. Or maybe just the opposite is true.

       In this case, however, we do not see any imperfection in the inventory list. The

Fourth Amendment’s key criterion is the adjective “reasonable.” Without any elaborate

exegesis, “reasonable” refers to practical decisions as a matter of common sense. As a

matter of common sense, we know instinctively that South Dakota v. Opperman never

contemplated that the police should inventory four wheels, four hubcaps, six or eight spark

plugs, an aerial, and ten gallons of gas. They, to be sure, are essentially part of the

automobile rather than contents of the automobile. Ordinarily, however, even a spare tire

may be bolted down in its secure niche so as to be part of the automobile. Instinctively, we

also know that other items closely associated with the operation of the automobile, such as

a jack or jumper cables are in the same category, whether bolted down or not. In the present

case, this leaves us with some unlisted tennis shoes. Curiously, the appellee, with full

                                                 26
opportunity to do so, never asked Officer Cahill why he did not list the tennis shoes. This

complaint is clearly an appellate afterthought. As our de novo independent constitutional

determination, we are not about to say that Officer Cahill was guilty of subterfuge because

he did not list the tennis shoes. Such a holding would trivialize the Fourth Amendment.

       In United States v. Lopez, 547 F.3d 364 (2d Cir. 2008), the United States Court of

Appeals for the Second Circuit threw some interesting light on whether an inventory list

must include all items found in a car or only those items that the inventorying officer deems

to be valuable items. The Second Circuit posed the issue:

       Barrett testified that it was proper procedure to list all items found in an
       impounded vehicle. Officer Arroyo said it was her practice to list only items
       of value, grouping others under a general catch-all. Arroyo added, “Some
       cops don’t make any list at all, some cops may list everything. It is not written
       anywhere that we have to make any type of a list.” Because the search
       conducted in his case under Officer Arroyo’s direction did not result in a
       complete list of the contents of the car, Lopez argues further that the search
       necessarily failed to meet the requirement that the objective of the search
       must be to produce an inventory.
547 F.3d at 370 (emphasis supplied).

       The Second Circuit explained that the completeness of an inventory list does not go

to the core purpose or protection of the inventory search law.

               The lack of standardization that serves as the basis of Lopez's
       argument concerns whether the inventory list produced must include an
       itemization of every object found in the car, or whether items of small value
       may be omitted or grouped under a general category. We do not understand
       the Supreme Court’s requirement of a standardized policy to extend to this
       issue because it has no bearing on the reason for the requirement of
       standardization. A standardized policy is needed to ensure that inventory
       searches do not become “a ruse for a general rummaging in order to discover
       incriminating evidence.” . . . While the Supreme Court referred to the need
       for a standardized policy, we do not think the Court meant that every detail
       of search procedure must be governed by a standardized policy.

                                              27
547 F.3d at 370–71 (emphasis supplied). No purpose would be served by listing items of

insignificant value.

       Nor do we think the Court intended to require uniformity as to whether
       insignificant items of little or no value must be explicitly itemized. Once
       again, departmental uniformity on that issue would have no bearing on
       protecting the privacy interests of the public from unreasonable police
       intrusion.
547 F.3d at 371 (emphasis supplied).

       The Lopez opinion reasoned that too pressing a demand on the process of inventory

listing would actually be detrimental to important government interests.

       The concept of an inventory does not demand the separate itemization of
       every single object. A conventional family automobile is likely to contain a
       bunch of road maps, pens and a notepad, a bottle opener, packs of chewing
       gum or candy, clip-on sunshades, a pack of tissues, a vanilla-scented
       deodorizer, DVDs and children’s games, a baby bottle and a soiled baby
       blanket, an old sock, a sweater, windshield cleaning fluid, jumper cables, a
       tow rope, a tire iron and jack, a first aid kit, and emergency flares, not to
       mention empty candy wrappers and wads of chewed gum. That an officer
       might use a catch-all to cover objects of little or no value in no way casts
       doubt on the officer’s claim that the purpose of the search was to make an
       inventory. It would serve no useful purpose to require separate itemization
       of each object found, regardless of its value, as a precondition to accepting a
       search as an inventory search. Such an obligation would furthermore
       interfere severely with the enforcement of the criminal laws by requiring
       irrational, unjustified suppression of evidence of crime where officers,
       conducting a bona fide search of an impounded vehicle, found evidence of
       serious crime but, in making their inventory, failed to distinguish between
       the maps of Connecticut and New York, or failed to list separately the soiled
       baby blanket or a pack of gum. Imposing a requirement to identify each item
       separately, regardless of lack of value, would furthermore add considerable
       administrative burden without in any way advancing the purposes of the
       Fourth Amendment to protect the public from “unreasonable searches and
       seizures.”
547 F.3d at 371–72 (emphasis supplied).


                                             28
       More generally speaking, there is no charter for the idea that an imperfection in

executing an inventory search will, ipso facto, invalidate the entire procedure. In Colorado

v. Bertine itself, though the suppression hearing judge found as a matter of fact that “the

inventory of the vehicle was performed in a ‘somewhat slipshod’ manner,” 479 U.S. at

369, the Supreme Court did not hesitate to hold that the inventory was ultimately

reasonable. It did not even need to examine further the “slipshod manner” of the

inventory’s execution. As Colorado v. Bertine made perspicaciously clear, substantial

compliance does not require vying for the Olympic Gold in inventory listing. See also

United States v. Williams, supra; United States v. Loaiza-Marin, 832 F.2d 867, 869 (5th

Cir. 1987) (“[T]he agent’s failure to complete the inventory forms does not mean that the

search was not [a valid] inventory search.”); United States v. Trullo, 790 F.2d 205, 206 (1st

Cir. 1986) (declining to “hold that the officer’s failure, technically, to follow the inventory

form procedures for valuables meant it was not an inventory search.”); Commonwealth v.

Torres, 85 Mass. App. Ct. 51, 53–54, 5 N.E.3d 564, 566 (2014) (“Where the police fell

short was in documenting the search that had already been conducted. We agree with

the Commonwealth that this sort of after-the-fact documentation error does not by itself

invalidate an otherwise valid search.”); Commonwealth v. Baptiste, 65 Mass. App. Ct. 511,

518, 841 N.E.2d 734, 739 (2006) (“[A]ny defect in the vehicle inventory report or the

prisoner property inventory would not invalidate the inventory search.”). In his insistence

on exhaustive listing as a necessary badge of police integrity, the appellee stands alone. He

cites neither caselaw nor academic authority to support his position.

                         A Mixed Motive Is Not A Fatal Flaw

                                              29
       The appellee emits one last gasp. During Officer Rohsner’s communication with the

Police Dispatch unit, the officer received a “10–0” from dispatch, informing him that the

driver he was detaining might be armed. From this lone and unilluminated fact, the

appellee, on appeal, leaps to the immediate conclusion that from that moment on, the police

motive was necessarily and automatically the investigative motive of gathering evidence

of crime. The appellee contends:

       It is evident that the decision to search the car arose not from genuine need
       to impound the car and a desire to safeguard the items therein, but rather from
       a desire to look for incriminating evidence. Even if the officers had followed
       the standardized procedure contained in the General Order in impounding
       and searching the car—which they did not—their blatantly investigatory
       motive for conducting the search would render it invalid.

(Emphasis supplied). That is conspiracy theory run rampant.

       We are not so quick to read the minds of the officers. Their psyches are not so one-

dimensional. The appellee’s rationale seems to be that the fact that the appellee might have

been armed necessarily tags the appellee as a criminal type and that, when dealing with a

criminal type, the officers will automatically conduct a search with an investigative purpose

to the exclusion of a community care-taking purpose.

       The caselaw, however, does not agree with appellee’s facile conclusion that an

investigative purpose necessarily animates the search of anyone who may be involved with

criminal behavior. In Illinois v. Lafayette, for instance, the police were well aware that

Lafayette had already been arrested for disturbing the peace and was actually in handcuffs

when they conducted what was nonetheless held to have been a valid inventory search.




                                             30
       In both Colorado v. Bertine and Florida v. Wells, the defendants had been arrested

for driving under the influence of alcohol before any inventory was conducted. In Colorado

v. Bertine, the inventory was upheld as a valid one. In Florida v. Wells, the inventory was

examined as a possibly valid one but was ultimately struck down only because of the

absence of a standardized police procedure. A possible connection to crime on the part of

the suspect did not lead to the presumption that the police motive in conducting an

ostensible inventory would necessarily be an investigative one.

       In Sellman v. State, Sellman himself was arrested for driving on a revoked license.

In Briscoe v. State, Briscoe was similarly arrested for driving on a suspended license. There

was, moreover, an open arrest warrant out for him. In each case, however, it was tentatively

accepted that the inventory search had been conducted for a proper non-investigative

purpose. In each case, the inventory search itself was accepted as being a proper one and

the reason for the ultimate reversals was exclusively because of the lack of evidence of any

standardized police policy. The appellee’s easy presumption as to police motivation,

therefore, does not automatically follow. We note again, moreover, that the appellee had a

full opportunity in this case to cross-examine both officers about the cautionary alarm that

they had received and about their reaction to it. Not one question, however, was asked. In

argument at the close of the suppression hearing, the brief reference to the issue by defense

counsel was glibly conclusory.

              Your Honor, I would submit that the minute that they heard that he
       was suspected of being in possession of a weapon this became a purely
       disguised search for evidence in rummaging through the car.

(Emphasis supplied). That is lightning psychoanalysis.

                                             31
       Indeed, as Horton v. California, 496 U.S. 128, 110 S. Ct. 2301, 110 L. Ed. 2d 112

(1990), solidly established, a reasonable warrantless seizure of evidence pursuant to the

Plain View Doctrine does not require the spotting of the probable evidence in plain view

to have been inadvertent.

       Even when the police realistically possess some expectation of finding evidence of

crime, that does not represent some virulent taint that ipso facto contaminates the parallel

inventory purpose of the search. Even though neither the Supreme Court nor the Maryland

courts have had the occasion to examine the subject, the national caselaw is clear that the

two purposes may comfortably co-exist. They are not mutually antagonistic.

       Once again, the United States Court of Appeals for the Second Circuit has provided

solid guidance in United States v. Lopez, supra. The two purposes are by no means

incompatible.

       Lopez argues that in his case the procedures were not administered in good
       faith because the officers were motivated by the expectation of finding
       criminal evidence in his car. We believe this also misunderstands the Court’s
       explanations. The Fourth Amendment does not permit police officers to
       disguise warrantless, investigative searches as inventory searches. . .
       . However, the Supreme Court has not required an absence of expectation of
       finding criminal evidence as a prerequisite to a lawful inventory search.
       When officers, following standardized inventory procedures, seize,
       impound, and search a car in circumstances that suggest a probability of
       discovering criminal evidence, the officers will inevitably be motivated in
       part by criminal investigative objectives. Such motivation, however, cannot
       reasonably disqualify an inventory search that is performed under
       standardized procedures for legitimate custodial purposes.
547 F.3d at 372 (emphasis supplied).




                                            32
       As long as the established conditions for executing an inventory search are satisfied,

the addition of an investigative expectation does not invalidate that parallel justification.

       Under the Supreme Court’s precedents, if a search of an impounded car for
       inventory purposes is conducted under standardized procedures, that search
       falls under the inventory exception to the warrant requirement of the Fourth
       Amendment, notwithstanding a police expectation that the search will reveal
       criminal evidence. If good faith is a prerequisite of an inventory search, the
       expectation and motivation to find criminal evidence do not constitute bad
       faith.
547 F.3d at 372 (emphasis supplied).

       In the present case, the appellee’s flawed interpretation of the law would hold that

even if the police originally had a good-faith reason to inventory the appellee’s car, their

receipt of the alarm that appellee was possibly armed would, like some poisonous venom,

immediately transmute the good faith into bad faith. It will not. It did not in Lopez.

              In the present case, while the officers may well have had an
       investigative motivation to search Lopez’s car, the circumstances called for
       the impoundment of his car, as Lopez was arrested for driving it while
       intoxicated, and the impoundment required the conduct of an inventory
       search. We find no reason to doubt that the Supreme Court’s standards for
       the conduct of a warrantless inventory search were fully satisfied.

Id. (emphasis supplied).

       The evidence suggesting that the police, before inventorying the contents of an

automobile, could plausibly have had an investigatory motive was far stronger in United

States v. Mundy, 621 F.3d 283 (3d Cir. 2010), than in the present case. The Court of

Appeals for the Third Circuit nonetheless held the inventory there to have been valid.

       [B]oth Officers Chabot and Soto testified that they detected a strong odor in
       the vehicle, which they identified as cocaine based on anecdotal evidence,
       including its distinctive scent. . . . Such initial observations alone do not
       suggest that the subsequent inventory search was conducted in bad faith.

                                              33
621 F.3d at 294 (emphasis supplied).

       The rationale for the defendant’s attack on an inventory search in Armstrong v.

State, 325 Ga. App. 690, 754 S.E.2d 652 (2014), parallels precisely the appellee’s thinking

in the present case.

              Armstrong also contends that the warrantless search violated the
       Fourth Amendment because the officer admitted prior to the search that he
       suspected the car may contain contraband. Thus, Armstrong contends that
       the officer conducted an illegal investigatory search without a warrant under
       the guise of an inventory search.
754 S.E.2d at 654 (emphasis supplied). Notwithstanding that charge, the Georgia Court of

Appeals did not hesitate to hold the inventory search there to have been valid.

       Because evidence showed that the impoundment of the car was lawful and
       that the search was conducted in good faith pursuant to standard police
       department procedure for a valid inventory purpose, the trial court’s denial
       of the motion to suppress was supported by the evidence and will be affirmed
       on appeal.
754 S.E.2d at 655 (emphasis supplied).

       A similar claim that a possibly investigatory purpose contaminated an otherwise

proper inventory justification was rejected by the Massachusetts Appellate Court in

Commonwealth v. Baptiste, supra:

              Even accepting the judge’s inference or ultimate conclusion that
       Pagliaroni commenced the search of the vehicle while having some degree
       of an unfounded suspicion regarding the substance he had earlier observed
       on the center console, his subjective beliefs would not render the inventory
       search impermissible. See Commonwealth v. Garcia, 409 Mass. at 679,
       569 N.E.2d 385, quoting from Commonwealth v. Matchett, 386 Mass. 492,
       510, 436 N.E.2d 400 (1982) (“fact that the searching officer may have
       harbored a suspicion that evidence of criminal activity might be uncovered
       as a result of the search should not vitiate his obligation to conduct the
       inventory”).

                                            34
841 N.E.2d at 739 (emphasis supplied).

       The bottom line is that the two inducements for a search may live comfortably side

by side. They are not antagonistic, and the additional presence of an investigative purpose

will not erase the establishment of a solid inventory search justification. The undergirding

truth is that the contemporaneous possession of two desiderata does not mean that one of

them is a subterfuge. That, of course, would be the only reason for invalidating an otherwise

valid inventory search. Such a reason does not exist in the present case. Once again,

moreover, the appellee cites neither caselaw nor academic authority in support of his

inherent cynicism.

                             An Attitudinal Readjustment

       One further word may be in order about the precedential limits of stare decisis. In

arguing this appeal, the appellee relies pervasively on language from a trilogy of opinions

filed by this Court, the first dating back over 40 years: Dixon v. State, 23 Md. App. 19, 327
A.2d 516 (1974); Manalansan v. State, 45 Md. App. 667, 415 A.2d 308 (1980); and Bell

v. State, 96 Md. App. 46, 623 A.2d 690 (1993), aff’d, 334 Md. 178, 638 A.2d 107 (1994).

Dixon, of course, we decided two years before the Supreme Court filed South Dakota v.

Opperman (1976). Manalansan and Bell followed in the attitudinal slipstream of Dixon.

The attitude of those opinions was extremely cynical about the very institution of the

inventory search and overtly editorial in tone. They are cited, moreover, not for any legal

analysis, but basically for their adverse comments on the police behavior in those cases. In

now distancing ourselves from that tone, we refrain from using a word as harsh as


                                             35
“repudiate,” because the actual holdings of those cases were not necessarily incorrect as a

matter of law. The attitude and the tone of the opinions, however, reflected a zeitgeist that

is diametrically out of harmony with the now prevailing and more balanced understanding

of inventory search law that has in more recent decades come of age.

                                          SUPPRESSION ORDER REVERSED AND
                                          CASE REMANDED FOR TRIAL. COSTS
                                          TO BE PAID BY APPELLEE.




                                             36